                                                                     Case 2:15-cv-01232-RCJ-NJK Document 97 Filed 02/09/21 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com

                                                             7   Attorneys for Nationstar Mortgage LLC

                                                             8                                    UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            10
                      LAS VEGAS, NEVADA 89134




                                                            11    NATIONSTAR MORTGAGE LLC,                          Case No.: 2:15-cv-01232-RCJ-NJK
AKERMAN LLP




                                                            12                Plaintiff,

                                                            13    vs.
                                                                                                                    ORDER GRANTING MOTION TO
                                                            14    HOMETOWN WEST II HOMEOWNERS                       REMOVE ATTORNEY FROM
                                                                  ASSOCIATION; SFR INVESTMENTS POOL                 ELECTRONIC SERVICE LIST
                                                            15    1, LLC; DOE INDIVIDUALS I-X, inclusive,
                                                                  and ROE CORPORATIONS I-X, inclusive,
                                                            16
                                                                              Defendants.
                                                            17

                                                            18    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                  limited liability company,
                                                            19
                                                                              Counter-Claimant,
                                                            20
                                                                  vs.
                                                            21
                                                                  NATIONSTAR MORTGAGE, LLC, a
                                                            22    Delaware limited liability company; REALTY
                                                                  MORTGAGE CORPORATION, a Mississippi
                                                            23    corporation, DAVID M. HOLLEB, an
                                                                  individual,
                                                            24
                                                                              Counter-Defendant/Cross-Defendants.
                                                            25

                                                            26


                                                                 56437618;1
                                                                     Case 2:15-cv-01232-RCJ-NJK Document 97 Filed 02/09/21 Page 2 of 2




                                                             1   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2            PLEASE TAKE NOTICE that Rex D. Garner, Esq., is no longer associated with the law firm

                                                             3   of Akerman LLP and requests that Mr. Garner be removed from the service list.

                                                             4            Akerman, LLP continues to serve as counsel for Nationstar Mortgage LLC. All items,

                                                             5   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             6   action should continue to be directed to, Melanie D. Morgan, Esq. and Donna M. Wittig, Esq.

                                                             7            DATED this 9th day of February, 2021

                                                             8                                                AKERMAN LLP

                                                             9                                                /s/ Donna M. Wittig, Esq.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                              MELANIE D. MORGAN, ESQ.
                                                            10                                                Nevada Bar No. 8215
                      LAS VEGAS, NEVADA 89134




                                                                                                              DONNA M. WITTIG, ESQ.
                                                            11
AKERMAN LLP




                                                                                                              Nevada Bar No. 11015
                                                                                                              1635 Village Center Circle, Ste. 200
                                                            12                                                Las Vegas, Nevada 89134
                                                            13                                                Attorneys for Nationstar Mortgage LLC
                                                            14

                                                            15                                                         IT IS SO ORDERED.
                                                            16                                                         ___________________________________
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                            17

                                                            18
                                                                                                                       DATE: February 9, 2021.
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                                                                                   2
                                                                 56437618;1
